Citation Nr: 0738461	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-15 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from May 1955 to November 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision which declined to 
reopen the claim for service connection for hearing loss and 
denied service connection for tinnitus.  


FINDINGS OF FACT

1.  Service connection for hearing loss was denied in March 
1982; the veteran did not appeal that decision.

2.  Evidence received since the March 1982 rating action does 
not relate to a previously unestablished fact and does not 
raise a reasonable possibility of substantiating the 
veteran's service connection claim for hearing loss. 

3.  The preponderance of the evidence is against a finding 
that tinnitus is related to service. 


CONCLUSIONS OF LAW

1.  The March 1982 rating action, denying service connection 
for hearing loss, is final.  38 U.S.C. § 4005 (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1981); currently 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).

2.  New and material evidence has not been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for hearing loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondences dated in February 2004 and December 2005, 
the RO satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims. 
 

In light of the Board's denial of the veteran's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2007) 
(harmless error).

Kent v. Nicholson, 20 Vet. App. 1 (2006) addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  These 
requirements were accomplished in the RO's February 2004 
letter. 


VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  Therefore, the duties to notify 
and assist have been met.

Analysis

Hearing Loss

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.201, and 20.302.  

If a veteran files an application for service connection with 
VA and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 
7105 (West 2002 & Supp. 2007).  If he does not initiate an 
appeal within one year, or if he initiates a timely appeal 
and the appeal is denied, the disallowance becomes final.  
See 38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2007). 

In March 1982, the RO denied the veteran's service connection 
claim for hearing loss.  After the RO notified the veteran of 
his procedural and appellate rights, he did not initiate an 
appeal of the RO's decision within one year of the date of 
the letter notifying him of denial and the rating decision 
became final.  38 U.S.C. § 4005 (1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1981); currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

The claim for entitlement to service connection for hearing 
loss may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in January 
2004.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records 
and a VA examination report.  In denying the claim, the RO 
found that there was no indication during service of hearing 
loss according to VA standards.   

The Board finds that the evidence received since the last 
final decision in March 1982 is cumulative of other evidence 
of record, does not relate to an unestablished fact, and does 
not raise a reasonable possibility of substantiating his 
claim.

Newly received evidence includes a VA examination report and 
VA medical records which noted hearing within normal limits 
dropping to moderately severe sensorineural hearing loss 
(June 2002).  This evidence is new.  Absent among the new 
evidence, however, is demonstration of hearing loss in 
service or that current hearing loss is related to service.  
Therefore, this new evidence does not raise a reasonable 
possibility of substantiating his claim.

In conclusion, although the veteran has submitted new 
evidence that was not before the RO in March 1982, this new 
evidence is not material to the claim and does not warrant 
reopening of the previously denied claim.  In light of the 
evidence, it is the determination of the Board that new and 
material evidence has not been submitted. Thus, the claim for 
service connection for hearing loss is not reopened and the 
benefits sought on appeal remain denied.



Tinnitus

The veteran essentially asserts that he has tinnitus related 
to service, including exposure to small arms and jet engine 
noise. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

For certain chronic disorders, including other organic 
diseases of the nervous system, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 
3.307, 3.309. However, this presumption does not apply as 
discussed below.

The veteran currently has tinnitus as noted in the May 2001 
VA clinical record listing his various problems.  The problem 
in this case is that there are no service medical records 
showing complaints of tinnitus.  In fact, the first 
complaints of tinnitus were not noted until May 2001, which 
is twenty years after service discharge.  The lengthy period 
without treatment and lack of documented evidence of 
continuity of symptomatology weighs against the claim.  
Furthermore, there is also no opinion which provides a nexus 
between service and current disability.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for two decades following service.  Thus, while there is 
current evidence of complaints of tinnitus, there is no true 
indication that a disability is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of complaints of tinnitus in service and 
the lack of medical notation of the claimed disability until 
two decades following service discharge, any opinion relating 
pertinent disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been received sufficient to 
reopen a claim for  entitlement to service connection for a 
hearing loss.

Service connection for tinnitus is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


